Citation Nr: 1011162	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for 
generalized anxiety disorder, to include on an extraschedular 
basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, and 
St. Petersburg, Florida.  

An April 2009 Board decision granted an increased rating from 
30 percent to 70 percent for generalize anxiety disorder.  
The Veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2009 
Joint Motion for Remand (Joint Motion), the Court remanded 
the claim to the Board for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court remand found that while the Board addressed the 
appellant's claim for an increased schedular rating for 
generalized anxiety disorder, in its April 2009 decision it 
failed to discuss and consider that applicability of extra-
schedular consideration to the Veteran's claim for an 
increased rating.  In its November 2009 Joint Motion, the 
Court found that the Board did not allude to or properly 
analyze the evidence in the record tending to demonstrate 
that the Veteran had been frequently hospitalized as a result 
of his service-connected anxiety disorder.  

A review of the record discloses that the Veteran submitted 
statements indicating that he endured illnesses for decades, 
requiring multiple medications, hospitalizations and resulted 
in an inability to perform as a professional.  He also stated 
that he had to retire early from his job as a lawyer due to 
his anxiety disorder and thereafter was unable to establish 
or maintain any effective work relationships.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable." Id. (quoting VAOGCPREC 6-96).  The Board may not 
consider assignment of an extraschedular rating on an initial 
basis.

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO, is to determine whether the 
claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id. 

As stated above, the Court noted that neither the RO nor the 
Board in its November 2009 decision addressed the 
applicability of an extraschedular rating as a schedular 
basis for granting an increase had been found.  Thus, the 
Veteran has a right to have his case considered for referral 
to the Director of Compensation and Pension Service.

Additionally, the Board notes that an April 2007 VA treatment 
record indicated that the Veteran was followed privately for 
multiple medical problems.  A December 2007 letter from 
L.M.R., M.D., similarly noted that he treated the Veteran for 
22 years for several stress-related medical conditions, 
including anxiety and depression.  However, the treatment 
records from Dr. R. were never obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	After securing any necessary release 
forms, with full address information, 
all records of medical treatment which 
are not currently associated with the 
Veteran's claims file should be 
requested, including the records from 
the private physician mentioned in the 
April 2007 VA treatment record.  
Specifically, records from Dr. L.M.R., 
should also be obtained.  All records 
obtained pursuant to this request must 
be included in the Veteran's claims 
file.  If the search for such records 
has negative results, documentation to 
that effect should be included in the 
claims file.

2.	After treatment records (if any) are 
obtained, the RO/AMC should review the 
matter of whether an extraschedular 
evaluation is warranted for the 
generalized anxiety disorder under 38 
C.F.R. § 3.321(b)(1).  If appropriate, 
the matter should then be referred to 
the Director of Compensation and 
Pension.  If it is determined that such 
consideration is not possible without a 
current examination, such action should 
also be undertaken.

If referred, the Director of 
Compensation and Pension should 
consider whether the Veteran's problems 
with the hand disability present such 
an "unusual disability picture" under 
38 C.F.R. § 3.321(b)(1) as to render 
impractical application of the regular 
schedular standards.

3.	Thereafter, the matter should be 
readjudicated by the AMC/RO.  If this 
benefit remains denied, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



